F




     1

     2

     3

     4

     5

     6                            UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
     71
     8
          UNITED STATES OF AMERICA,
     9

    10,                                Plaintiff,       ~ CASE NO. C R ~ p- 7 i 5- Pq
    ll                          v.
    12                                                    ORDER OF DETENTION
    13      ~~~~~•~ S M ~ TH,
    14                                 Defendant.
    15

    ~6                                                     i.
    1?        A.{ }       4n motion ofthe Government in a case allegedly involving:
    18             1. O      a crime ofviolence.
    19            2.()       an offense with maximum sentence oflife imprisonment or death.
    zo            3.(}       a nazcotics ar controlled substance offense with maximum sentence
    21                       often or more years.
    22            4.()       any felony -where the defendant has been convicted oftwo or more
    23                       prior offenses described above.
    24             S.() any felony that is not otherwise a crime of violence that involves a
    25                       minor victim, or possession or use ofa firearm or destructive device
    26                      or any other dangerous weapon, or a failure to register under ~8
    27                      U.S.0 § 2250.
    28        B.(}       On motion by the Government l()on Court's own motion, in a case

                                  ORDER OF DETEM'ION AFi'ER HEARING(18 U.S.C. X3142(1))

          CR-44(06/07)                                                                    Page 1 of4
    r
i       ~




                 1                      allegedly involving:
             2                () On the further allegation by the Government of:
             3                 i.() a serious risk that the defendant will flee.
             4                 2. O       a serious risk that the defendant will:
             S                      a.{)obstruct ar attempt to obstruct justice.
             6                       b.()threaten, injure, or intimidate a prospective witness or juror or
             7                            attempt to do so.
             8            C. The Government{)is/{ )is not entitled to a rebuttable presumption that no
             9                 condition or combination ofconditions will reasonably assure the defendant's
            iQ                 appearance as required and the safety ofany person or the community.
            11
            12                                                         II.
            13            A. ~(/~ The Court finds that no condition or cambinati~n of conditions will
            14                         reasonably assure:
            is                 1.() the appearance ofthe defendant as re~uued.
            16                      () and/or
            17                2.(~ the safety of any person ar the community.
            18            B.(~,}~ The Court finds that the defendant has not rebutted by suffcient
            19                         evidence to the contrary the presumption provided by statute.
            2Q
            21                                                        III.
            22            The Court has considered:
            23            A.the nature and circumstances ofthe offense{s} charged, including whether the
            24                offense is a crime ofviolence,a Federal crime ofterrorism,or involves a minor
            25                victim or a controlled substance,fuearm, explosive, or destn,~ctive device;
            26           B. the weight ofevidence against the defendant;
            27           C. the history and characteristics ofthe defendant; and
            28           D.the nature and seriousness of the danger to any person or to the community.

                                               ORDER OF DETEWI'EON AFTER HEARING(I8 U.S.C.§3142(f))

                     CR-94(Q6/D7)                                                                      Page 2 of
r




     1                                                      iV.
     2          The Court also has considered all the evidence add~zced at the hearing and the
     3          arguments and/or statements of counsel, and the Pretrial Services
     4         Reportlrecommendation.
     5
     6                                                       V.
     7         The Court bases the foregoing finding{s) on the following:
     8         A.() As to flight risk:
     9
    10
    11
    12'
    13
    14
    15
    16         B.{) As to danger:
    17
    18
    19
    24
    21
    22
    23

    24                                                     VI.
    25         A.{ ) The Caurt finds that a serious risk exists that the defendant will:
    z6                    1.()obstri.~ct or attempt to obstruct justice.
    27                    2.()attempt to/( )threaten, injure or intimidate a witness or juroe,
    28

                                     ORDER OF DEi'EMION AFT£R HEARING(l8 US.C.§3142(1))

          Cit-94(06/D7}                                                                      Page 3 of4
<~




          1        B. The Court bases the foregoing findings)on the fallowing:
      z
      3

      4

      5

      6

      7



      9'                                                      VII.
     14

                   A.IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
     ]2           B. iT IS FURTHER ORDERED that the defendant be committed to the custody
     13               ofthe Attorney General for confinement in a corrections facility separate, to
     14               the extent practicable, from persons awaiting or serving sentences or being
     15               held in custody pending appeal.
     ~s           C. iT IS FURTHER ORDERED that the defendant be afforded reasonable
     17               opportunity for private consultation with counsel.
     18           D. iT IS FURTHER ORDERED that, on order ofa Cow~t ofthe United States
     19               or on request of any attorney far the Government,the person in charge ofthe
     20               corrections facility in which the defendant is confined deliver the defendant
     2t               to a United States marshal for the purpose ofan appearance in connection
     22               with a court proceeding.
     23                                                       f^;
                                                          ~                                                ~.
     2~                                                                  '
                                                                         ~              ~    ~^   ,~   i
     25

     26 DATED:
                                                          UNITED STATES MA I TRA END E
     27

     28

                                     ORDER OF DETENTION AF!'E6 HEARING(18 U.S.C. ¢3142(iyy

              CR-94(0607)                                                                                   page 4 of4
